                                           Case 3:18-cv-02801-SI Document 155 Filed 02/03/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BERNARDO ALCARAZ,                                Case No. 18-cv-02801-SI
                                   8                    Plaintiff,
                                                                                          AMENDED ORDER RE RETURN OF
                                   9             v.                                       BOND PAYMENTS TO PLAINTIFF
                                  10     ALTEZZA CONDO LLC,                               Re: Dkt. No. 154
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On January 29, 2021, this Court entered an order regarding the voluntary dismissal of

                                  14   plaintiff’s claims against defendant Altezza Condo LLC and returning bond payments to plaintiff.

                                  15   Dkt. No. 154. In addition to return of the bond payment, plaintiff is also entitled to any and all

                                  16   interest earned on the bond.

                                  17          Before the bond payment and any interest earned thereon can be paid to plaintiff, plaintiff

                                  18   must lodge a copy of his most recent W9 tax form with the Court. To be clear, the W9 need not be

                                  19   filed on the docket, rather, it should be emailed to the Court’s courtroom deputy at:

                                  20   SICRD@cand.uscourts.gov.

                                  21

                                  22          IT IS SO ORDERED.

                                  23   Dated: February 3, 2021

                                  24                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                  25                                                  United States District Judge
                                  26
                                  27

                                  28
